Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claim Objections
Claim 9 is objected to because of the following informalities:  line 5 up from last line merely recites “wherein” thus seems incomplete. Which component performs the “generate a new block…” that followed “wherein”?
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of parent U.S. Patent No. 11301459. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the instant application are mere obvious variations or broader versions of claims 1-11 of the U.S. Patent. For example, “country” in the claims of the Patent is replaced with “defined geographic area” in the claims of the instant application. Claims 3-8, 11 of the instant application are identical to claims 3-8, 11 of the U.S. Patent. A mapping of the claims is presented as follows:
Claims of the instant application 
Claims of U.S. Patent 11301459


1. A method for improving compliance with data localization requirements for blockchain data values in a blockchain network, comprising:

receiving, by a local node in a blockchain network, a new blockchain data value including at least a public key and a destination address;

identifying, by the local node, a first defined geographic area that is subject to one or more data localization rules or regulations using the public key and a second
defined geographic area that is subject to one or more data localization rules or regulations using the destination address, where the local node is located in the first defined geographic area or the second defined geographic area;

transmitting, by the local node, the received new blockchain data value to a foreign node in the blockchain network, where the foreign node is located in (i) the second defined geographic area if the local node is located in the first defined
geographic area, or (ii) the first defined geographic area if the local node is located in the second defined geographic area;

generating, by the local node, a new block for a blockchain, where the generated new block includes at least the received new blockchain data value; and







transmitting, by the local node, the generated new block to a plurality of additional nodes in the blockchain network.
1. A method for ensuring compliance with data localization rules and regulations for blockchain data values in a blockchain network, comprising:

receiving, by a receiver of a local node in a blockchain network, a new blockchain data value including at least a digital signature, a public key, and a destination address:
identifying, by a processing device of the local node, a first country using the public key and a second country using the destination address, where the local node is
located in the first country or the second country;







transmitting, by a transmitter of the local node, the received new blockchain data value to a foreign node in the blockchain network, where the foreign node is
located in (i) the second country if the local node is located in the first country, or (ii) the first country if the local node is located in the second country;


generating, by the processing device of the local node, a new block for a blockchain, the new block including a block header and a plurality of blockchain data
values, where the plurality of blockchain data values includes at least the received new
blockchain data value; and

transmitting, by the transmitter of the local node, the generated new block to a plurality of additional nodes in the blockchain network, where each of the plurality of additional nodes are located in (i) the first country if the local node is located in the first country, or (ii) the second country if the local node is located in the second country.


2. The method of claim 1, wherein the new blockchain data value is
received from a computing device located in (i) the first defined geographic area if the local node is located in the first defined geographic area, 

or (il) the second defined geographic area if the local node is located in the second defined geographic area.
2. The method of claim 1, wherein the new blockchain data value is
received from a computing device located in (i) the first country if the local node is located in the first country, 


or (ii) the second country if the local node is located in the second country.





3. The method of claim 1, wherein the transmitting step is skipped if the new blockchain data value is received from the foreign node.
3. The method of claim 1, wherein the transmitting step is skipped if the new blockchain data value is received from the foreign node.


4. The method of claim 1, wherein
the new blockchain data value includes an input transaction reference in place of the public key, and

the method further comprises:
identifying, by the local node, the public key in a past blockchain data value stored in a blockchain associated with the blockchain network based on the input
transaction reference.
4. The method of claim 1, wherein
the new blockchain data value includes an input transaction reference in place of the public key, and

the method further comprises:
identifying, by the processing device of the local node, the public key in a past blockchain data value stored in a blockchain associated with the blockchain network
based on the input transaction reference.


5. The method of claim 1, wherein the first defined geographic area and the second defined geographic area are identified by supplying the public key and the destination address as inputs to one or more smart contracts.
5. The method of claim 1, wherein the first country and the second country are identified by supplying the public key and the destination address as inputs to one or more smart contracts.



6. The method of claim 1, further comprising:
receiving, by the local node, a confirmation message from the foreign node for the new blockchain data value.
6. The method of claim 1, further comprising:
receiving, by the receiver of the local node, a confirmation message from the foreign node for the new blockchain data value.


7. The method of claim 6, wherein the confirmation message is received prior to generating the new block.
7. The method of claim 6, wherein the confirmation message is received prior to generating the new block.



8. The method of claim 1, further comprising:

validating, by the local node, a digital signature included in the new blockchain data value using the public key prior to transmitting the new received blockchain data
value.
8. The method of claim 1, further comprising:

validating, by the processing device of the local node, the digital signature using the public key prior to transmitting the new received blockchain data value.


9. A system for improving compliance with data localization requirements for blockchain data values in a blockchain network, comprising:

a local node in a blockchain network located in a first defined geographic area that is subject to one or more data localization rules or regulations or a second defined
geographic area that is subject to one or more data localization rules or regulations; and

a foreign node in the blockchain network located in (i) the second defined geographic area if the local node is located in the first defined geographic area, or (il) the first defined geographic area if the local node is located in the second defined geographic area, wherein
the local node is configured to:

receive a new blockchain data value including at least, a public key, and a destination address,


identify the first defined geographic area using the public key and the
second defined geographic area using the destination address, and

transmit the received new blockchain data value to the foreign node,
wherein 

generate a new block for a blockchain, the new block including at least the received new blockchain data value, and





the transmitter is further configured to transmit the generated new block
to a plurality of additional nodes in the blockchain network.


9. A system for ensuring compliance with data localization rules and regulations for blockchain data values in a blockchain network, comprising:

a local node in a blockchain network located in a first country or a second country; and






a foreign node in the blockchain network located in (i) the second country if the local node is located in the first country, or (ii) the first country if the local node is
located in the second country, wherein the local node includes
a receiver of a local node in a blockchain network configured to 

receive a new blockchain data value including at least a digital signature, a public key, and
a destination address,

a processing device configured to identify the first country using the
public key and the second country using the destination address, and

a transmitter configured to transmit the received new blockchain data
value to the foreign node, 
wherein the processing device is further configured to 
generate a new block for a blockchain, the new block including a block header and a plurality of blockchain data
values, where the plurality of blockchain data values includes at least the received new
blockchain data value, and

the transmitter is further configured to transmit the generated new block
to a plurality of additional nodes in the blockchain network, where each of the plurality of additional nodes are located in (i) the first country if the local node is located in the first country, or (ii) the second country if the local node is located in the second country.


10. The system of claim 9, wherein the new blockchain data value is
received from a computing device located in (i) the first defined geographic area if the local node is located in the first defined geographic area, or (il) the second defined geographic area if the local node is located in the second defined geographic area.
10. The system of claim 9, wherein the new blockchain data value is
received from a computing device located in (i) the first country if the local node is located in the first country, or (ii) the second country if the local node is located in the
second country.


11.  The system of claim 9, wherein the transmitting step is skipped if the new blockchain data value is received from the foreign node.
11. The system of claim 9, wherein the transmitting step is skipped if the new blockchain data value is received from the foreign node.


Allowable Subject Matter
Claims 1-11 would be allowable upon applicant submitting a Terminal Disclaimer to overcome the obviousness type double patenting discussed above. The following is a statement of reasons for the indication of allowable subject matter: the prior art of record in the prosecution of parent application and the updated search do not disclose or make obvious the claimed subject matter recited in independent claims 1 and 9 which are obvious variations of claims 1 and 9 of the U.S. Patent shown in the claims mapping above. 
The distinct features recited in independent claims 1 and 9 include: 
identifying a first defined geographic area subject to local regulations using a public key and a second defined geographic area subject to regulations  using a destination address in a new blockchain value received, 
locating a local node in the first defined geographic area / second defined geographic area, 
transmitting the received new blockchain data value to a foreign node in a blockchain network, 
locating the foreign node in the second defined geographic area if the local node is located in the first geographic defined area or the first defined geographic area if the local node is located in the second defined geographic area,
generating a new block by the local node for a blockchain including the received new blockchain data value, 
transmitting the generated new block to additional nodes in the blockchain network. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kussy, M. Y., Pobirchenko, V. V., Shutaieva, E. A., & Kakutich, Y. Y. (2018). Blockchain technologies as a stimulator of institutional transformations of the world financial system. International Journal of Engineering and Technology (UAE), 7(3.14), 354-359.
Rawat, Danda B., and Amani Alshaikhi. "Leveraging distributed blockchain-based scheme for wireless network virtualization with security and QoS constraints." 2018 International Conference on Computing, Networking and Communications (ICNC). IEEE, 2018. 5 pages.
Cermeño, Javier Sebastian. "Blockchain in financial services: Regulatory landscape and future challenges for its commercial application." BBVA Research Paper 16.20 (2016): 1-33.
Hileman, Garrick, and Michel Rauchs. "2017 global blockchain benchmarking study." Available at SSRN 3040224 (2017). 121 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        17 December 2022